Scott, J.:
Appeal from judgment for plaintiff. Defendant; is what is known as a transit agent. That is, he lays ont tours, furnishes steamship and railroad tickets and provides guides and couriers. The plaintiff, joined one of his parties, paying to him $410 which included transportation, hotel accommodations and other items as set forth in a printed program. It was expressly stated in the contract that it was subject to the conditions mentioned in the program and to the provisions applying to the transportation of passengers as set forth in the regulations of each of the transportation companies employed in the conveyance of ,the passenger. The program stated that “A first-class conductor, supplied by Clark’s Tours will accompany the party through Europe to look after the baggage and all details of the trip.” The defendant furnished to *56plaintiff a steamship ticket to Maples per steamship Romania, issued by the White Star Line. This ticket was in' the usual form and contained the customary conditions. It was signed by the White Star Line per defendant as agent, and undoubtedly constituted a valid transportation contract between plaintiff and the White Star Company. The plaintiff took with her besides hand baggage one steamer trunk full of clothes. Arriving at Maples she locked her trunk and turned it over to her bedroom steward, an employee of the steamship company. The defendant had no authorized representative on board of the steamer. When the steamer arrived and anchored in the harbor at Maples it was joined by one Hiller, an agent and representative of defendant, who undertook to see the passengers’ baggage through the customs house and to the hotel. The passengers landed on a tender and after passing their hand baggage went off sight seeing. Plaintiff asked Mr. Hiller whether she should wait for her trunk and he told her it was unnecessary as he would see it through the customs house. The trunks came ashore in another tender about two hours after the passengers landed. Plaintiff’s trunk did not come ashore. Hiller had a list of the trunks and when he found that one was missing he sent a messenger aboard the steamer to search for it, but the search was unsuccessful. Efforts were made to trace the trunk but it was never found. Upon this state of facts no negligence was shown on the part of defendant or Hiller. It was the duty of the steamship company to transport plaintiff and her baggage to Maples, and this included landing her and her trunk. Whatever obligation the defendant assumed respecting the baggage was limited to taking charge of such baggage as was delivered into his charge by the regular transportation authorities at the end of each stage of the journey. His obligation began when the obligation of the transportation company ended. All he was required to do was to'receive the baggage at the end of a' stage and to see that it was delivered to the next transportation company. For what happened to any baggage while in the possession and control of a carrier the defendant was not responsible.
The fact that there was no agent on the steamer is unimportant, for it is not apparent that the presence of an agent would have made any difference. The statement to plaintiff that she need not wait *57on the dock and that Hiller would attend to her trunk meant nothing more than that Hiller would take charge of her trunk if and when the steamship company should deliver it on the dock. It certainly was not a warranty that the trunk would be so delivered.
The judgment is reversed and a new trial granted, with costs to appellant to abide the event.
Ingraham, McLaughlin, Laughlin and Houghton, JJ., concurred.
Judgment and order reversed, new trial ordered, costs to appellant to abide event.